EXHIBIT 10.5


FIRST AMENDMENT TO ASSET PURCHASE AGREEMENT
THIS FIRST AMENDMENT TO ASSET PURCHASE AGREEMENT (this “Amendment”) is entered
into as of June 15, 2016 by and between CEDAR CREST, LLC, a Louisiana limited
liability company (“Seller”), and SENIORS INVESTMENTS II, LLC a Delaware limited
liability company (“Buyer”).
WHEREAS, Seller and Buyer previously entered into that certain Asset Purchase
Agreement (the “Agreement”) dated as of March 31, 2016 with respect to certain
premises commonly known as “Cedar Crest Personal Memory Living” located in the
City of Lafayette, Louisiana, more particularly described on Schedule 3.1(a) to
the Agreement.
WHEREAS, in accordance with Section 12.1 of the Agreement, Buyer previously
exercised its right to extend the originally scheduled expiration of the Study
Period to obtain a Financing Commitment, and the Study Period currently expires
on June 15, 2016 after giving effect to such extension.
WHEREAS, notwithstanding the actual execution date of this Amendment, Seller and
Buyer agree that this Amendment shall be deemed effective as of June 15, 2016
and the Agreement shall be deemed for all purposes to never have been terminated
and to have remained in effect continually since its Effective Date (as defined
in the Agreement), and shall remain in full force and effect and binding on the
parties.
WHEREAS, Seller and Buyer wish to ratify, reaffirm and amend the Agreement as
provided below.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto hereby agree as follows:
1.    Defined Terms. All capitalized terms used and not defined herein shall
have the meanings given to them in the Agreement.
2.    Extension of the Study Period. The definition of “Study Period” (as
defined in Section 12.1 of the Agreement) shall be amended in its entirety to
mean “the period beginning on the Effective Date and ending at 11:59 PM PST on
June 24, 2016” such that the Study Period shall expire at 11:59 PM PST on June
24, 2016. All references in the Agreement to the “expiration of the Study
Period” shall be deemed to occur at 11:59 PM PST on June 24, 2016.
3.    Except as expressly modified hereby, the Agreement is hereby ratified and
shall remain in full force and effect, enforceable in accordance with its
terms.”
4.    This Amendment may be executed in multiple counterparts, which taken
together shall constitute one and the same instrument, and executed counterparts
may be delivered via facsimile or e-mail, the parties agreeing to be bound by
such delivery.
5.    In the event of any inconsistency between this Amendment and the
Agreement, the terms of this Amendment shall govern.


 
1
 
 




--------------------------------------------------------------------------------





This Amendment has been executed as of the date and year first above written.


BUYER:
Seniors Investments II, LLC
a Delaware limited liability company
 
 
 
By:
/s/ Carl Mittendorff
Name:
Carl Mittendorff
Title:
Sole Member



SELLER:
Cedar Crest, LLC
a Louisiana limited liability company
 
 
 
By:
/s/ Mo Hannie
Name:
Mo Hannie
Title:
Managing Member



 
S-1
 
 


